 
AMENDMENT NO. 2 TO OPTION AGREEMENT


This Amendment No. 2 (the “Amendment”) to the Option Agreement dated as of
January 26, 2012 (the “Original Agreement”) is entered into to be effective as
of the 3rd day of May 2012, by and between Pershing Gold Corporation f/k/a
Sagebrush Gold Ltd., a Nevada corporation, with principal executive offices
located at 1658 Cole Boulevard, Building 6, Suite 210, Lakewood CO 80401
(“Pershing”), and American Strategic Minerals Corporation, a Nevada corporation,
with principal executive offices located at 31161 Highway 90, Nucla, CO 81424 (
“Amicor”).


WHEREAS, Pershing and Amicor entered into Amendment No. 1 to the Original
Agreement on April 24, 2012 (“Amendment No. 1”) in order to amend the definition
of “Expiration Date” as set forth in the Original Agreement; and


WHEREAS, Pershing and Amicor desire to further amend the definition of
“Expiration Date”.


NOW THEREFORE, in consideration of the above, and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


 
1.
Section 2 of the Original Agreement  shall be amended and restated as follows:



“Buyer’s Option to acquire the Properties evidenced by this Option Agreement
shall expire and automatically terminate at 11:59 p.m., M.D.T. on June 15, 2012
(the “Expiration Date”) if the Option is not exercised by Buyer prior to that
date.”


 
2.
All other terms and provisions of the Original Agreement in direct conflict with
the amendments specifically set forth herein are hereby amended to conform to
these amendments; and except for these amendments, all other terms and
conditions of the Original Agreement shall remain unamended hereby and in full
force and effect.

 
 
3.
This Amendment, together with the Original Agreement, embodies the entire
agreement and understanding between Pershing and Amicor relating to the subject
matter hereof and supersedes all prior agreements and understandings relating to
such subject matter.

 
 
4.
If any provision of this Amendment, or the application of such provisions to any
Person or circumstance, shall be held invalid, the remainder of this Amendment,
or the application of such provision to Persons or circumstances other than
those to which it is held invalid, shall not be affected thereby.

 
 
5.
This Amendment may be executed in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed an original, but all of which taken together shall constitute one and the
same agreement.  A facsimile transmission of this signed Amendment shall be
legal and binding on all parties hereto.

 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly caused this Amendment to be
executed and delivered on the date first written above.
 
 
PERSHING GOLD CORPORATION
AMERICAN STRATEGIC MINERALS CORPORATION
   
/s/ Stephen Alfers
/s/ George Glasier
By: Stephen Alfers
By: George Glasier
Title: President and Chief Executive Officer   
Title: President and Chief Executive Officer
       






 








 